Exhibit Hong Kong Winalite Group, Inc. Rooms 606, 6th Floor, Ginza Plaza, No. 2A Sai Yeung Choi Street South, Kowloon, Hong Kong Jan 1, Dear Dr. Hongxiang Gao , We have the pleasure to offer you the position of Director and CEOwith Hong Kong Winalite Group, Inc. ('the Company') commencing on Jan 1st, 2009 . This letter will serve as your letter of employment with the following terms and conditions: 1.Probation Period Your probation period will be normally 1 month . The Company may confirm your employment after assessment of your job performance during or right after the probation period. A separate notification letter for confirmation will be issued. 2.Compensation Base Salary:
